UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8020


RALPH J. CURRY,

                  Plaintiff - Appellant,

             v.

WARDEN; FRANK TOSTON, Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:08-cv-00151-BEL)


Submitted:    February 19, 2009             Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph J. Curry, Appellant Pro Se. Richard Lee Nilsson, GOODELL
DEVRIES LEECH & DANN, LLP, Baltimore, Maryland; John Francis
Breads, Jr., Matthew Douglas Peter, Hanover, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ralph    J.    Curry   appeals   the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                     We

have     reviewed    the    record    and    find   no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Curry v. Warden, No. 1:08-cv-00151-BEL (D. Md. filed

Sept. 5, 2008 & entered Sept. 8, 2008).              We deny Curry’s motion

for    appointment   of    counsel.    We    dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                       2